United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3716
                          ___________________________

                                 Patricia M. Aitchison

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

            Carolyn W. Colvin, Acting Commissioner of Social Security

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: October 19, 2016
                               Filed: October 26, 2016
                                    [Unpublished]
                                   ____________

Before LOKEN, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Patricia Aitchison applied for Social Security disability insurance benefits,
alleging a disability onset date of August 9, 2011, the day following denial of her prior
application. During the administrative hearing, at which Aitchison and a vocational
expert (“VE”) testified, Aitchison submitted additional evidence, namely, records
reflecting that the Department of Veterans Affairs had assigned Aitchison a 70%
psychiatric disability rating and a 100% rating for unemployability. Based on this
new evidence, the Administrative Law Judge (“ALJ”) submitted post-hearing
interrogatories to Dr. James Felling, an impartial medical expert in psychology, and
added Dr. Felling’s response to the administrative record. At Aitchison’s request, the
ALJ then held a supplemental hearing at which Dr. Felling and the VE testified.

       After the supplemental hearing, the ALJ denied Aitchison’s application,
concluding that she suffered from severe but not listed impairments -- psoriatic
arthritis, neuropathy, tinnitus, major depression without psychosis, and anxiety
disorder with obsessive compulsive traits -- but that Aitchison was not disabled
because, while she could not perform her past relevant work as a massage therapist
and medical assistant, she retained the residual functional capacity (“RFC”) to
perform a limited range of light work. In making this RFC finding, the ALJ gave little
weight to the opinion in a medical source statement (“MSS”) completed by Dr. Imran
Khawaja, one of Aitchison’s treating VA physicians, one month before the initial
hearing. The ALJ discounted this MSS because “Dr. Khawaja’s treatment notes
indicate a significantly higher level of functioning than implied by his opinion in . .
. a checkbox form supplied by the claimant’s attorney that contained no supporting
analysis.” Instead, the ALJ placed great weight on Dr. Felling’s RFC findings and his
opinion that the statements in Dr. Khawaja’s MSS “are not felt to be consistent with
the clinical records, and suggest advocacy for the claimant rather than an objective
assessment.”

       After the Commissioner’s Appeals Council denied review, Aitchison filed this
action for judicial review, arguing that the ALJ’s decision is not supported by
substantial evidence on the record as a whole because the ALJ’s RFC finding failed
to give controlling weight to the opinion of Dr. Khawaja, her treating physician. In




                                         -2-
a thorough opinion, the district court1 affirmed the denial of disability benefits,
concluding that the ALJ properly developed the record, and that substantial evidence
on the record as a whole supports the ALJ’s findings that Dr. Khawaja’s MSS opinion
was inconsistent with his treatment notes and other medical evidence, and that the
evidence supports Dr. Felling’s opinion that Aitchison “is not as limited [by her
depression, anxiety, and related limitations] as Dr. Khawaja’s opinion suggests.”

       On appeal, Aitchison argues that the ALJ’s findings as to her mental RFC are
not supported by substantial evidence because the ALJ relied upon the opinion of Dr.
Felling, a non-treating, non-examining medical source, rather than give proper
deference -- “controlling weight” -- to the opinion of Dr. Khawaja, a treating
physician. “We review the district court’s decision de novo, and will affirm if the
Commissioner’s decision is supported by substantial evidence on the record as a
whole.” Van Vickle v. Astrue, 539 F.3d 825, 828 (8th Cir. 2008). After careful
review of the administrative record as a whole, we conclude that substantial evidence
supports the ALJ’s decision and therefore affirm for the reasons stated by the district
court. As we have frequently noted, “treating physician opinions may receive limited
weight if they are conclusory or inconsistent with the record.” Julin v. Colvin, 826
F.3d 1082, 1088 (8th Cir. 2016).
                       ______________________________




      1
        The Honorable Steven E. Rau, United States Magistrate Judge for the District
of Minnesota, who was designated to decide the case on the merits with the consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -3-